Plaintiff, a prime contractor, sues on behalf of its subcontractor, seeking to overturn a decision of the Interior Board of Contract Appeals which had concluded that the subcontractor was contractually liable for the costs of certain repair work based upon findings of defective workmanship on the part of the subcontractor. Plaintiff challenges the Board’s decision both on factual and legal grounds. Trial Judge John P. Wiese, in a recommended opinion filed March 21, 1975 (reported in full at 21 CCF para. 83802), concluded that all factual findings made by the Board are based upon substantial evidence and are entitled to finality; that the Board committed certain errors of law that were critical to the conclusion of liability that it reached ,• that the factual findings, taken together with the correct legal standards, result in a conclusion of mutual fault on the part of the contractor and the Government,- and that the contractor is entitled to a judgment reimbursing one-half of the amount that would otherwise be allowable, or, here, $89,707.80. The case came before the court on a stipulation of the parties in which it is stated that a. written offer was submitted by plaintiff to the Attorney General and duly accepted on behalf of defendant, whereby plaintiff agreed to accept $89,507.80 in full settlement of all claims set forth in the petition, and defendant consented to entry of judgment in that amount. On May 30,1975 the court ordered that judgment be entered for plaintiff in the sum of $89,507.80.